UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 200A Executive DriveEdgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 Item 1.Schedule of Investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 97.14% CLOSED-END FUNDS - 71.54% CONVERTIBLE SECURITIES - 0.93% AllianzGI Equity & Convertible Income Fund $ Putnam High Income Securities Fund CORE - 3.93% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund Cohen & Steers Dividend Majors Fund, Inc. First Trust Active Dividend Income Fund General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Tri-Continental Corporation Zweig Fund, Inc. (The) CORPORATE DEBT INVESTMENT GRADE-RATED (LEVERAGED) - 0.11% John Hancock Income Securities Trust Western Asset Premier Bond Fund CORPORATE DEBT INVESTMENT GRADE-RATED - 1.82% BlackRock Credit Allocation Income Trust Cutwater Select Income Fund Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund MFS Intermediate Income Trust Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. Western Asset Income Fund DEVELOPED MARKET - 1.48% Aberdeen Israel Fund, Inc. Morgan Stanley Asia-Pacific Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) * Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS - 5.35% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Central Europe and Russia Fund, Inc. (The) First Trust/Aberdeen Emerging Opportunity Fund India Fund, Inc. (The) Latin American Discovery Fund, Inc. (The) Morgan Stanley Eastern Europe Fund, Inc. Morgan Stanley India Investment Fund, Inc. * Templeton Dragon Fund, Inc. Templeton Russia and East European Fund, Inc. Turkish Investment Fund, Inc. (The) See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) (Continued) Description No. of Shares Value EMERGING MARKETS DEBT - 0.50% Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. $ Western Asset Emerging Markets Income Fund Inc. FLEXIBLE INCOME - 0.35% MFS Charter Income Trust Putnam Premier Income Trust GENERAL & INSURED LEVERAGED - 5.94% Eaton Vance Municipal Bond Fund II Eaton Vance National Municipal Opportunities Trust Invesco Advantage Municipal Income Trust II Invesco Municipal Opportunity Trust Invesco Quality Municipal Income Trust Invesco Value Municipal Income Trust 0 6 MFS Investment Grade Municipal Trust Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. Nuveen Select Quality Municipal Fund, Inc. Putnam Municipal Opportunities Trust Invesco Municipal Trust Western Asset Municipal Partners Fund Inc. GENERAL BOND - 0.13% Nuveen Build America Bond Opportunity Fund GLOBAL - 10.13% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund BlackRock S&P Quality Rankings Global Equity Managed Trust Calamos Global Dynamic Income Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund Gabelli Global Utility & Income Trust (The) GDL Fund (The) John Hancock Tax-Advantaged Dividend Income Fund Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Nuveen Global Value Opportunities Fund Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund GLOBAL INCOME - 0.94% Aberdeen Global Income Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) (Continued) Description No. of Shares Value HIGH CURRENT YIELD (LEVERAGED) - 2.42% BlackRock Corporate High Yield Fund, Inc. $ BlackRock Corporate High Yield Fund V, Inc. BlackRock High Income Shares BlackRock High Yield Trust BlackRock Strategic Bond Trust DWS High Income Opportunities Fund, Inc. DWS High Income Trust First Trust Strategic High Income Fund II Franklin Universal Trust Helios Advantage Income Fund, Inc. Helios Multi-Sector High Income Fund, Inc. Invesco High Income Trust II MFS Intermediate High Income Fund Neuberger Berman High Yield Strategies Fund Inc. HIGH YIELD- 0.57% First Trust High Income Long/Short Fund Western Asset High Income Opportunity Fund Inc. Western Asset Managed High Income Fund Inc. HIGH YIELD MUNICIPAL DEBT - 0.40% MFS High Income Municipal Trust MFS High Yield Municipal Trust Western Asset Municipal High Income Fund Inc. INCOME & PREFERRED STOCK - 4.10% Calamos Strategic Total Return Fund Dividend & Income Fund John Hancock Premium Dividend Fund LMP Capital and Income Fund Inc. Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES - 8.45% AllianzGI International & Premium Strategy Fund BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Columbia Seligman Premium Technology Growth Fund, Inc. ING Asia Pacific High Dividend Equity Income Fund PACIFIC EX JAPAN - 4.45% Aberdeen Indonesia Fund, Inc. Asia Pacific Fund, Inc. (The) * Asia Tigers Fund, Inc. (The) China Fund, Inc. (The) Greater China Fund, Inc. (The) JF China Region Fund, Inc. Morgan Stanley China A Share Fund, Inc. Taiwan Fund, Inc. * Thai Fund, Inc. (The) REAL ESTATE - 6.38% Cohen & Steers Preferred Securities and Income Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers Total Return Realty Fund, Inc. CBRE Clarion Global Real Estate Income Fund LMP Real Estate Income Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. Nuveen Diversified Dividend and Income Fund RMR Asia Pacific Real Estate Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) (Continued) Description No. of Shares Value SECTOR EQUITY - 12.34% BlackRock EcoSolutions Investment Trust $ BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust BlackRock Utility and Infrastructure Trust Cohen & Steers Infrastructure Fund, Inc. Duff & Phelps Global Utility Income Fund Inc. Gabelli Healthcare & WellnessRx Trust (The) ING Risk Managed Natural Resources Fund Nuveen Energy MLP Total Return Fund Petroleum & Resources Corporation Reaves Utility Income Fund U.S. MORTGAGE - 0.41% First Trust Mortgage Income Fund Nuveen Mortgage Opportunity Term Fund 2 UTILITY - 0.06% Brookfield Global Listed Infrastructure Income Fund Inc. VALUE - 0.35% John Hancock Tax-Advantaged Dividend Income Fund TOTAL CLOSED-END FUNDS COMMODITY POOL - 0.39% Nuveen Diversified Commodity Fund CONSUMER DISCRETIONARY - 2.19% Comcast Corporation - Class A DIRECTV * Ford Motor Company Home Depot, Inc. (The) Johnson Controls, Inc. Macy's, Inc. Time Warner Cable Inc. Walt Disney Company (The) CONSUMER STAPLES - 1.64% Archer-Daniels-Midland Company Kellogg Company Kroger Co. (The) Walgreen Co. Wal-Mart Stores, Inc. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) (Continued) Description No. of Shares Value ENERGY - 1.92% Anadarko Petroleum Corporation $ ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Hess Corporation Marathon Oil Corporation Schlumberger Limited EXCHANGE-TRADED FUNDS - 8.02% iShares Core S&P 500 ETF SPDR S&P 500 ETF FINANCIALS - 2.77% Allstate Corporation (The) American International Group,Inc. Bank of America Corporation Bank of New York Mellon Corporation (The) BB&T Corporation Capital One Financial Corporation Citigroup, Inc. Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Prudential Financial, Inc. State Street Corporation HEALTH CARE - 2.03% Abbott Laboratories AbbVie Inc. Allergan, Inc. Boston Scientific Corporation * Cardinal Health, Inc. Eli Lilly & Company Johnson & Johnson Medtronic, Inc. Wellpoint, Inc. INDUSTRIALS - 1.81% Deere & Company General Dynamics Corporation General Electric Company Lockheed Martin Corporation See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 (Unaudited) (Concluded) Description No. of Shares Value INFORMATION TECHNOLOGY - 3.38% Cisco Systems, Inc. $ Corning, Inc. EMC Corporation Hewlett-Packard Company Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM Incorporated Yahoo! Inc. * MATERIALS - 0.24% Dow Chemical Company (The) TELECOMMUNICATION SERVICES - 1.09% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 0.12% Exelon Corporation TOTAL EQUITY SECURITIES (cost - $165,016,240) SHORT-TERM INVESTMENTS - 5.34% MONEY MARKET FUNDS - 5.34% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $8,982,826) TOTAL INVESTMENTS - 102.48% (cost - $173,999,066) LIABILITIES IN EXCESS OF OTHER ASSETS - (2.48)% ) NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND NOTES TO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (UNUAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of September 30,2013: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ) The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles.These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
